PER curiam:.
This appellant was first committed to St. Elizabeth’s Hospital in 1925 and, except for two periods of release, has been under treatment there continuously. Upon the filing of the petition for this writ of habeas corpus, a full hearing was had by the court, at which several witnesses, including psychiatrists and members of her family, testified. The petitioner herself testified. The court concluded that she continued to be of unsound mind and recommitted her to the custody of the authorities at St. Elizabeth’s. We find nothing in the record to throw doubt upon the validity of the conclusions of the trial court, and its judgment is, therefore,
Affirmed.